—Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered February 5, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
Defendant’s claims that the court should have granted him an unspecified adjournment so that Rosario material provided the weekend before jury selection could be translated into Spanish for his benefit, and that the lack of such adjournment prevented him from exercising his constitutional rights to effectively discuss his case with his attorney, confront witnesses, and actively participate in his own defense are unpreserved for appellate review. There was, however, no specific request for an adjournment, nor did defendant make a specific objection to proceeding with jury selection. The trial commenced after a one-day hiatus due to defendant’s illness and continued without further mention of the documents or defendant’s need to review them (see, People v Rogelio, 79 NY2d 843; People v Borrello, 52 NY2d 952). We decline to review these claims in the interest of justice. Were we to review these claims, we would find no evidence in the record that defendant, who had the assistance of a Spanish interpreter, was denied a suitable opportunity to review the documents prior to the taking of testimony or otherwise suffered any prejudice. Concur — Tom, J. P., Wallach, Lerner and Rubin, JJ.